 Case: 1:18-cv-06859 Document #: 126 Filed: 01/13/21 Page 1 of 22 PageID #:3534



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


THE CITY OF CHICAGO,

                         Plaintiff,

            v.
                                                 Case No. 18 C 6859
WILLIAM P. BARR, in his
official capacity as the                         Judge Harry D. Leinenweber
Attorney General of the
United States,

                         Defendant.


                         MEMORANDUM OPINION AND ORDER

      For    the    following         reasons,   the     Court     withdraws       its

declaration that 8 U.S.C. §§ 1373 and 1644 are unconstitutional

and   declines     the    Attorney      General’s   proposal       to    modify   the

nationwide       scope   of    the     injunction      against    the     compliance

conditions.      (See    10/10/2019      Final   Judgment        and    Order,    Dkt.

No. 86.)    Considering        this    opinion   and    the   Seventh      Circuit’s

April 29, 2020 opinion, as amended on June 4, 2020, the parties

shall submit either an agreed amended final judgment and order or

competing final judgment and orders for the Court to consider on

or before February 2, 2021.

                              I.   PROCEDURAL POSTURE

      The Court considers certain modifications to its October 10,

2019 final judgment and order as directed by the Seventh Circuit
 Case: 1:18-cv-06859 Document #: 126 Filed: 01/13/21 Page 2 of 22 PageID #:3535



on remand. See City of Chi. v. Barr, 961 F.3d 882 (7th Cir. 2020).

That appeal and this remand are the result of two consolidated

cases     where     the   Attorney      General   appealed     preliminary      and

permanent injunction orders—one addressing the notice and access

conditions on FY 2017 Byrne JAG grant applicants and the other

addressing the conditions on FY 2018 Byrne JAG grant applicants.

See, e.g., City of Chi. v. Barr, 405 F. Supp. 3d 748 (N.D. Ill.

2019); City of Chi. v. Sessions, 321 F. Supp. 3d 855 (N.D. Ill.

2018). For a detailed discussion of the case history, facts, and

issues, the Court refers to its previous opinions and the recent

opinion from the Seventh Circuit. City of Chi., 961 F.3d 882; City

of Chi., 405 F. Supp. 3d 748; City of Chi., 321 F. Supp. 3d 855.

        On August 11, 2020, the Seventh Circuit returned its mandate.

That mandate directed the Court to address the following two

matters on remand: (1) whether “any other injunctive relief is

appropriate in light of [its] determination that § 10153 cannot be

used to incorporate laws unrelated to the grants or grantees” and

(2) to “modify the injunction to require the Attorney General to

calculate    the     City   of   Chicago’s      Byrne   JAG   grant   as   if   the

challenged        conditions     were   universally     inapplicable       to   all

grantees.” City of Chi., 961 F.3d at 931–32.

        The Court ordered the parties to meet and confer about the

Seventh Circuit’s decision and to submit a joint statement with

their proposed modifications to the Court’s final judgment and

                                        - 2 -
 Case: 1:18-cv-06859 Document #: 126 Filed: 01/13/21 Page 3 of 22 PageID #:3536



order.    (8/14/2020         Minute     Entry,    Dkt.   No.   117.)   The   parties

submitted their joint statement and proposed further briefing on

the two issues. (9/11/2020 Joint Statement, Dkt. No. 118.) The

Court adopted that briefing schedule. Based on those briefs, the

Court now determines whether additional relief concerning the

compliance condition is appropriate and whether it will adopt any

proposed modifications to the injunction.

    A.    Additional Relief Concerning the Compliance Condition

     The Byrne JAG statute permits the Attorney General to require

that an application for funding under the Byrne JAG program also

include a certification that “the applicant will comply with all

provisions of this part and all other applicable Federal laws.”

34 U.S.C. § 10153(a)(5)(D). For FY 2018, the Attorney General’s

condition       under        this     provision    required     certification    of

compliance with 8 U.S.C. §§ 1373 & 1644. The Attorney General

previously defended this compliance condition on the basis that

§§ 1373 & 1644 qualified as applicable federal laws. The Court

found     §§    1373     &     1644    facially     unconstitutional     and    thus

unenforceable as part of the Attorney General’s certificate of

compliance with “applicable Federal laws.” City of Chi., 321 F.

Supp. 3d at 875–76; City of Chi., 405 F. Supp. 3d at 762–63.

        The    Seventh   Circuit        affirmed   the   Court’s   judgment     that

§§ 1373 & 1644 were not “applicable Federal laws” on different

grounds. See City of Chi., 961 F.3d at 898–99. Without reaching

                                          - 3 -
 Case: 1:18-cv-06859 Document #: 126 Filed: 01/13/21 Page 4 of 22 PageID #:3537



the constitutional question, the Seventh Circuit held that the

phrase “applicable Federal laws” includes only those laws that

“apply by their terms to the award itself.” Id. at 899; see also

id. at 909. The Attorney General lacks the authority to impose

laws that do not specifically apply to the grant or grantees as

compliance conditions. See id. at 901. Because § 1373 and § 1644

do not specifically apply to the grant or grantees, they cannot be

imposed as compliance conditions. See id.

     The Seventh Circuit then remanded “for the district court to

consider whether any additional injunctive relief is appropriate

as to the unlawful imposition of the compliance condition.” Id. at

911. The Seventh Circuit concluded that there is “no doubt that

the Attorney General intends to continue to interpret § 10153 as

allowing the incorporation of federal laws unrelated to the grant

or grantees” and that, as a result, “proper relief in this case

could include an injunction preventing the Attorney General from

incorporating federal law unrelated to grants or grantees as a

condition of the grant under § 10153.” Id. at 912.

     In light of the Seventh Circuit’s remand, the parties agree

that the Court should modify the first paragraph under the header

“Permanent Injunction” of its final judgment and order to reflect

the Seventh Circuit’s conclusion that § 10153’s reference to “all

applicable Federal laws” only encompasses laws that expressly

apply to federal grants or grant recipients. The parties do not

                                    - 4 -
 Case: 1:18-cv-06859 Document #: 126 Filed: 01/13/21 Page 5 of 22 PageID #:3538



agree, however, on whether and how to modify the first paragraph

under the header “Declaratory Relief”—declaring “that 8 U.S.C.

§§ 1373 and 1644 violate the Tenth Amendment’s anticommandeering

principles and are therefore facially unconstitutional.”

       Chicago contends the Court’s declaration that §§ 1373 and

1644 are unconstitutional should remain in effect. Chicago argues

that Count Four of the Amended Complaint challenges §§ 1373 and

1644    “on    grounds     beyond   just     their    application    as   funding

conditions” and that “relief narrowly limited to the Byrne JAG

program is therefore not complete relief.” (Chi. Br. at 6, Dkt.

No. 121.) Chicago also argues that “the Attorney General’s pattern

of     aggressively       enforcing     an    expansive      interpretation     of

Section 1373      casts    a   ‘continuing     and   brooding    presence’     over

Chicago’s Welcoming City Ordinance.” (Id.) Chicago claims that

only the Court’s declaration that §§ 1373 and 1644 violate Tenth

Amendment       anticommandeering       principles         can   “fully   protect

Chicago’s right to set local law-enforcement priorities free from

the threat of unlawful federal intervention.” (Id.)

       In     response,    the   Attorney      General     argues   the   Court’s

declaration      that     §§ 1373     and    1644    are    unconstitutional    is

unnecessary and moot. The Attorney General claims that, as framed

in the Amended Complaint, Count Four ties §§ 1373 and 1644’s

constitutionality to their use in Byrne JAG award conditions. Thus,

complete relief is satisfied by the injunction, and declaratory

                                       - 5 -
 Case: 1:18-cv-06859 Document #: 126 Filed: 01/13/21 Page 6 of 22 PageID #:3539



relief    is   unnecessary     and    moot.    The   Attorney    General    also

encourages the Court to practice constitutional avoidance. In

doing so, he notes the Seventh Circuit’s decision to practice

constitutional avoidance in its remanding opinion, calling it

“controlling precedent” that “determined that the proper scope of

declaratory relief as to [§§] 1373 and 1644 is exactly none,

because they are ‘inapplicable’ as related to Byrne JAG award

conditions.” (Gov. Resp. at 3 (citing City of Chi., 961 F.3d at

911), Dkt. No. 124.) The Attorney General emphasizes that the

Seventh    Circuit   limited     remand     to   determining     “whether    any

additional     injunctive    relief    is     appropriate   as   to   the   [     ]

imposition of the compliance condition,” and the district court’s

completion of that task does not involve revisiting declaratory

relief that the “Seventh Circuit determined was unnecessary.”

(Gov. Resp. at 2 (City of Chi., 961 F.3d at 911).)

     The Court withdraws its declaration that §§ 1373 and 1644 are

unconstitutional. Although the Seventh Circuit’s mandate does not

order the Court to vacate its declaration, the remanding opinion

indicates that the declaratory judgment is no longer necessary.

See Guzman v. City of Chi., No. 05 CV 6617, 2010 WL 11627264, at

*1 (N.D. Ill. Feb. 25, 2010) (stating that a “court must carefully

read the Seventh Circuit’s opinion to determine what issues are

law of the case because they were decided expressly or by necessary

implication”). In reaching its conclusion, the Court considers the

                                      - 6 -
 Case: 1:18-cv-06859 Document #: 126 Filed: 01/13/21 Page 7 of 22 PageID #:3540



context surrounding the Seventh Circuit’s directive. See Meds. Co.

v. Mylan Inc., 257 F. Supp. 3d 1023, 1029 (N.D. Ill. 2017) (“A

mandate is to be construed by considering the context”) (citation,

quotations, and alterations omitted). The language at issue here

is in the second paragraph of a sub-section about the proper scope

of the permanent injunction. Before reaching the substance of the

scope issue, the Seventh Circuit states:

      At the outset, we note that a remand is necessary for
      the district court to consider whether any additional
      injunctive relief is appropriate as to the unlawful
      imposition of the compliance condition. The court
      imposed declaratory relief as to the constitutionality
      of § 1373, and injunctive relief as to the imposition of
      that condition. But because we have determined that the
      term “all other applicable Federal law” encompasses only
      law that by its terms applies to federal grants or
      grantees in that capacity, we have not reached that Tenth
      Amendment issue. A remand is required to allow the
      district court to determine whether any additional
      injunctive relief is appropriate for the violation as we
      have framed it. For instance, the declaratory relief
      would   no   longer   be   necessary    because § 1373 is
      inapplicable here, but other injunctive relief might be
      proper, such as enjoining the Attorney General from
      interpreting the phrase “all other applicable federal
      law” to include laws that do not explicitly apply by
      their terms to the grant or grantees. The Attorney
      General relied on that misuse of § 10153 to impose the
      § 1373 compliance condition on Chicago. In the FY 2018
      grant,   the   government   continues    to   require   a
      certification of compliance with § 1373, but perhaps
      anticipating the foreclosure of that option, added the
      requirement of certification of compliance with the
      parallel provision in § 1644.

Id. at 911 (emphasis added).

      As explained by the Seventh Circuit, declaratory judgment is

no   longer   necessary   to   award   complete     relief   to   Chicago.    By

                                    - 7 -
 Case: 1:18-cv-06859 Document #: 126 Filed: 01/13/21 Page 8 of 22 PageID #:3541



employing the doctrine of constitutional avoidance, the Seventh

Circuit    did   not   reach   the   question    of   §§ 1373’s      and   1644’s

constitutionality.      The    Court,   in   addressing    the   violation      as

framed by the Seventh Circuit, reaches the same conclusion. The

Court follows the fundamental principle of judicial restraint and

forbears    to   “resolve      a   constitutional     dispute     unless      that

[resolution] is absolutely necessary.” Frier v. City of Vandalia,

Ill., 770 F.2d 699, 701 (7th Cir. 1985).

     Chicago argues an expansive injury beyond the Byrne JAG

program necessitates maintaining the declaration. This lawsuit,

however, focuses on Chicago’s injury from unlawful conditions

attached to Byrne JAG fund grants. Chicago argues the declaration

is necessary to control a “continuing and brooding presence” and

to “fully protect Chicago’s right to set local law-enforcement

priorities free from the threat of unlawful federal intervention.”

(Chi. Br. at 6.) But these issues go far beyond the scope of this

case. The Court cannot divorce Chicago’s arguments against §§ 1373

and 1644 from the central subject of this dispute.

     The Seventh Circuit’s opinion forbidding the application of

§§ 1373 and 1644 as conditions to Byrne JAG award grants moots

this issue. “Federal courts may not give opinions on moot questions

or   abstract     propositions.”        Dorel   Juvenile     Grp.,     Inc.     v.

DiMartinis, 495 F.3d 500, 503 (7th Cir. 2007) (citing Calderon v.

Moore, 518 U.S. 149, 150 (1996)). Whether these statutes “remain

                                     - 8 -
 Case: 1:18-cv-06859 Document #: 126 Filed: 01/13/21 Page 9 of 22 PageID #:3542



ostensibly enforceable federal laws that the Department could

invoke against the City by other means” is not the crux of this

case nor a live controversy appropriate for the Court to decide.

(Chi. Br. at 1.) Accordingly, the Court withdraws its declaration

that §§ 1373 and 1644 are unconstitutional.

                  B.   Proposed Modifications to Injunction

      The Court’s final order and judgment expressly “run[s] to the

benefit of all Byrne JAG applicants and recipients” and is “not

limited to the City of Chicago and its sub-grantees.” (Final

Judgment and Order at 4.) But the Court stayed its injunction “as

to all Byrne JAG grantees other than the City of Chicago and its

sub-grantees” pending the Seventh Circuit’s final opinion and

judgment. (Id.) The Court noted that the “stay shall terminate

automatically if the Seventh Circuit issues a final ruling . . .

that affirms the nationwide application of the FY 2017 injunction.”

(Id.)

      The Seventh Circuit determined that under the Byrne JAG

program “the amount received by a specific state or locality is

dependent on the calculations related to the other states and

localities.” City of Chi., 961 F.3d at 921. Thus, it found “the

imposition of the conditions” should be enjoined “to the extent

necessary to ensure that Chicago receives the grant award that it

would be entitled to if the unlawful conditions were not imposed.”

Id.   at   929.    Because   the   Seventh   Circuit   understood     that   the

                                     - 9 -
 Case: 1:18-cv-06859 Document #: 126 Filed: 01/13/21 Page 10 of 22 PageID #:3543



nationwide injunction “is necessary to provide complete relief to

Chicago    itself,    the    concern      with   improperly      extending       relief

beyond the particular plaintiff does not apply, and therefore there

is no reason to stay the application of the injunctive relief.”

Id. at 932.

     Although        the     Seventh       Circuit        understood      that       the

“interrelated     and      interdependent”       nature    of    Byrne    JAG    awards

likely necessitated nationwide relief, id. at 929–30, the Seventh

Circuit    instructed       the   Court    to    modify    the   language       of   the

injunction to be as limited as possible, such that it would require

the Attorney General to calculate Chicago’s Byrne JAG award “as if

the challenged conditions were universally inapplicable to all

grantees.” Id. at 930. Accordingly, the Court allowed the Attorney

General the opportunity to explain (1) whether he can calculate

Chicago’s Byrne JAG award as if no grantee or potential grantee

were subject to the unlawful conditions; (2) if so, how that

calculation would work; and (3) why the Attorney General believes

this approach suffices to meet the requirements set forth in the

Seventh Circuit’s decision.

                      1.    Byrne JAG Funds Calculation

     The   Attorney        General   provides     a   declaration        from    Tracey

Trautman, the Principal Deputy Director of the Bureau of Justice

Assistance (“BJA”) within the Office of Justice Program (“OJP”) of

the United States Department of Justice (“DOJ”), to explain the

                                       - 10 -
 Case: 1:18-cv-06859 Document #: 126 Filed: 01/13/21 Page 11 of 22 PageID #:3544



statutory formula and calculation process for Byrne JAG awards.

(See Trautman Decl., Gov. Br., Ex. A, Dkt. No. 122-1.) Trautman

explains that the BJA calculates Byrne JAG awards according to the

statutory formula provided in 34 U.S.C. § 10156. (Id. ¶ 2.)

                               a.   State Awards

     Under the statutory formula, “each state’s award allocation

is based on its population and the number of reported violent

crimes in the state, and is calculated each year for every state.”

(Id.) Every state is then “offered the opportunity to apply for

its award allocation,” which includes a 60% allocation to the state

government and 40% reserved for direct awards to units of local

government within that state. (Id.) Of the 60% that goes to the

state, a certain statutorily calculated amount “must be used by

that state to make ‘pass-through’ subawards to units of local

government.” (Id.) The allocation of these subawards is subject to

each individual state’s discretion. (Id.) Illinois “has made no

subawards to Chicago with funds from the state JAG award for fiscal

year 2017, 2018, or 2019.” (Id.)

     “[N]o state has rejected a JAG award offer or otherwise been

disqualified from receiving one.” (Id. ¶ 5.) Were a state to

decline, based on the unlawful conditions or otherwise, “the funds

allocated to that state would be made available to units of local

government    within     the   state    in    accordance     with   34   U.S.C.

§ 10156(f).” (Id.) Whether “a state receives, accepts, or declines

                                     - 11 -
 Case: 1:18-cv-06859 Document #: 126 Filed: 01/13/21 Page 12 of 22 PageID #:3545



an offer of a JAG award also does not affect the size of an award

to another state.” (Id.)

     Two other statutes require compliance-based reductions or

penalties     to    states’    initial        Byrne    JAG       award   calculations,

regardless    of    whether    the    state     accepts      a    JAG    award—the   Sex

Offender Registration and Notification Act (“SORNA”), 34 U.S.C.

§ 20927(a), and the Prison Rape Elimination Act (“PREA”), 34 U.S.C.

§ 30307(e)(2)(A). (Id. ¶ 6.) SORNA imposes a 10% reduction on a

state’s JAG award if the state does not substantially implement

its standards. (Id. ¶ 7.) Similarly, PREA imposes a 5% reduction

to any DOJ grant funds, including JAG awards, for any state that

does not certify full compliance with its standards. (Id. ¶ 8.) If

a state declines its JAG award, all money—including any SORNA or

PREA reallocation or bonus funds would be reallocated to units of

local government only within that state. (Id. ¶¶ 7–8.) If a state

accepts its JAG award and faces a SORNA or PREA penalty, it may

apply   for   the    penalty    funds    through       a    process      called   direct

reallocation.       (Id.)     SORNA     and     PREA       “penalties      and    direct

reallocation        awards     are    calculated           separately       from     JAG

allocations, but are reflected in a state’s award offer.” (Id.

¶ 6.) “Penalties and direct allocation awards are calculated based

on the formula allocations for JAG awards.” (Id.) Their calculation

is not affected by whether a jurisdiction accepts its JAG award.

(Id.)

                                      - 12 -
 Case: 1:18-cv-06859 Document #: 126 Filed: 01/13/21 Page 13 of 22 PageID #:3546



     If penalty funds are not reallocated, they become “bonus”

funds. (Id. ¶ 9.) Decisions about whether and how to distribute

these “bonus” funds among compliant states or whether and how to

distribute the “bonus” funds in a targeted fashion “are made prior

to JAG allocation calculations.” (Id.) These decisions “are made

without regard to whether a state will receive, accept, or reject

a JAG award offer or file a legal challenge to award conditions.”

(Id.) SORNA and PREA penalties, reallocation awards, and bonus

funds “are awarded without regard to whether any state accept[s]

JAG funds.” (Id. ¶ 10.)

                         b.    Direct Local Awards

     BJA also awards Byrne JAG funds directly to localities, like

Chicago. (See id. ¶ 1.) Unlike state awards, “it is common for a

small percentage of units of local government to decline direct

local JAG awards each year for a variety of reasons.” (Id. ¶ 11.)

34 U.S.C. § 10156(d)(4) provides the statutory formula that BJA

uses each year to calculate what are known as “disparate” groups

of jurisdictions. (Id. ¶ 11 n.1.) If the locality is part of a

disparate group of jurisdictions, declined funds remain within

that group “to be divided up among themselves at the discretion of

the remaining members of the group.” (Id. ¶ 11.) If the locality

is not part of a disparate group or a whole disparate group

declines, the declined funds “remain with OJP to be distributed in

future fiscal years.” (Id.)

                                    - 13 -
 Case: 1:18-cv-06859 Document #: 126 Filed: 01/13/21 Page 14 of 22 PageID #:3547



     Such funds are “frequently [used for] DOJ priority projects

that are distinct from the JAG formula program, but can also

include augmenting the total amount of JAG funding that is run

through the formula in a future fiscal year.” (Id.) “Roughly 40%

of local JAG awards are made to disparate groups each year.” (Id.

¶ 11 n.1.) Chicago is usually part of a disparate group of

jurisdictions within Cook County. (Id.) For fiscal year 2020,

Chicago’s    disparate     group    included      Berwyn,   Calumet,    Chicago

Heights, Cicero, Harvey, Matteson, Maywood, and Skokie. (Id.)

                  2.    The Attorney General’s Proposal

     The Attorney General’s position is that complete relief in

this case does not require a nationwide injunction. (See generally

Gov. Br. (citing Manion, J.’s concurrence in the judgment and the

conflict on a nationwide injunction with the Second Circuit’s

decision in New York v. Department of Justice, 951 F.3d 84, 90–91

(2d Cir. 2020)).) Instead, the Attorney General proposes the Court

“(1) limit the injunction to Chicago and, at most, Illinois and

other units of local government within Chicago’s disparate group

of jurisdictions, and (2) if necessary, limit OJP’s discretion to

allocate toward a future year of Byrne JAG funding any funds

declined    by   a     locality    because   of     the   immigration-related

conditions.” (Gov. Br. at 8, Dkt. No. 122.) The Attorney General

roots this proposal in Trautman’s explanation of the statutory

formula    and   calculation      process.    Per    this   explanation,     the

                                    - 14 -
 Case: 1:18-cv-06859 Document #: 126 Filed: 01/13/21 Page 15 of 22 PageID #:3548



Attorney      General    argues     that        the    statutory    formula     already

calculates Byrne JAG awards as if the challenged conditions were

universally inapplicable because the BJA calculates all state and

local JAG awards regardless of whether the jurisdiction will accept

or   decline    the     award.    As    a   result,       the   immigration-related

conditions do not affect how the statutory formula is run.

      When a state declines a Byrne JAG award, those funds are

reallocated to localities within the declining state. Similarly,

the immigration-related conditions do not affect reallocation of

SORNA   and    PREA     penalties      to   a    non-compliant       state     or   bonus

allocations     to    compliant        states.        Thus,   the   Attorney    General

concludes that the immigration-related conditions do not impact

the calculation of Byrne JAG allocations among different states

nor do they impact the calculation of Byrne JAG allocations between

localities in a given fiscal year.

      When a locality declines a JAG award, the reallocation differs

based on whether the locality is part of a disparate group. For

jurisdictions that are part of a disparate group, declined funds

are allocated among the remaining members of that disparate group

at the group’s discretion. For jurisdictions that are not part of

a disparate group or if an entire disparate group declines, the

declined awards remain with the OJP “for a variety of potential

uses.” (Id. at 6.) One such use is to augment total JAG funding

available     nationwide     in   a     future        year.   The   Attorney    General

                                        - 15 -
 Case: 1:18-cv-06859 Document #: 126 Filed: 01/13/21 Page 16 of 22 PageID #:3549



characterizes this as a “slim possibility.” (Id.) Ultimately, the

Attorney General argues these “effects are either nil (in the case

of localities that are part of a disparate group of jurisdictions

other than Chicago’s) or easily accounted for, if necessary (in

the case of localities that are not part of any disparate group).”

(Id.)

       In response, Chicago argues the nationwide injunction should

remain in place because it is both necessary to provide Chicago

complete relief and the proper remedy under the Administrative

Procedure Act (“APA”). Chicago contends the Attorney General’s

explanation demonstrates that unused funding, either due to a

locality’s decision to decline funds or due to a denial of funds

to the locality because of the unlawful conditions, can impact the

size of Chicago’s Byrne JAG award in future years. To Chicago,

these effects necessitate a nationwide injunction.

       Chicago argues the Attorney General’s proposed injunction

asks    the    Court     to   substitute    the   present   injunction   with      a

different one still with nationwide effect—one that would prohibit

the Attorney General from “augmenting the total amount of JAG

funding that is run through the formula in a future fiscal year.”

(Chi. Resp. at 1–2 (citing Trautman Decl. ¶ 11), Dkt. No. 123.)

Chicago       contends    this   proposal    would   contravene   the    Seventh

Circuit’s mandate, replacing a “carefully drawn injunction with

one that could affirmatively harm not only Chicago, but also every

                                      - 16 -
 Case: 1:18-cv-06859 Document #: 126 Filed: 01/13/21 Page 17 of 22 PageID #:3550



other jurisdiction eligible for Byrne JAG funds in perpetuity, by

ensuring the Attorney General cannot augment the total pool of

funding distributed to those jurisdictions through the Byrne JAG

formula.” (Chi. Resp. at 2.)

                       3.     Scope of the Injunction

       The Seventh Circuit instructed the Court to “modify the

injunction to require the Attorney General to calculate the City

of Chicago’s Byrne JAG grant as if the challenged conditions were

universally inapplicable to all grantees.” City of Chi., 961 F.3d

at 931–32. The Seventh Circuit gave this directive while discussing

its intent to provide “complete relief to Chicago itself.” Id. at

929. This is a “limitation” that the Seventh Circuit felt the

injunction “should reflect . . . [as] the narrowest relief that

will   redress   the       injury.”   Id.    at   929–30.    Thus,   the   Seventh

Circuit’s instruction to modify the injunction was expressly given

“[t]o clarify that focus.” Id. at 930. The Court revisits the scope

of the injunction under the lens of this instruction.

       The “scope of injunctive relief is dictated by the extent of

the violation established. . . .” Califano v. Yamasaki, 442 U.S.

682, 702 (1979). Injunctive relief should be “no more burdensome

to the defendant than necessary to provide complete relief to the

plaintiffs.” Id.       A    court     “may   impose    the    equitable     relief

necessary to render complete relief to the plaintiff, even if that

relief extends incidentally to non-parties.” City of Chi., 961

                                       - 17 -
 Case: 1:18-cv-06859 Document #: 126 Filed: 01/13/21 Page 18 of 22 PageID #:3551



F.3d at 920–21. “When the court believes the underlying right to

be highly significant, it may write injunctive relief as broad as

the right itself.” Zamecnik v. Indian Prairie Sch. Dist. No. 204,

636 F.3d 874, 879 (7th Cir. 2011) (citing 1 Dan B. Dobbs, Law of

Remedies § 2.4(6) (2d ed. 1993)).

     The Seventh Circuit found that once it “concluded that the

Attorney General is without the authority to impose the challenged

conditions, the court’s role should be to ensure that Chicago

receives the grant it would have been entitled to absent the

unlawful conditions.” City of Chi., 961 F.3d at 922. It continued,

“[t]hat can only be assured if the Byrne JAG awards as a whole are

calculated absent the imposition of the unlawful conditions.” Id.

Trautman’s explanation of the Byrne JAG statutory formula and

calculation process clarifies certain ambiguities, some flagged by

Judge Manion in his concurrence. See id. at 929 (“At oral argument,

the Attorney General again declared only that it is ‘unclear’

whether funds from another applicant could increase Chicago’s

award if the conditions rendered that applicant unable to retain

or obtain a Byrne JAG award . . .”); see also id. at 934–36 (Manion,

J., concurring in the judgment) (explaining the Byrne JAG statute).

Even as clarified, the imposition of the unlawful conditions on

other jurisdictions can impact Chicago’s grant award in future

years.   Thus,   while     the   Attorney    General   initially    calculates

Chicago’s    Byrne   JAG    grant   award    as   if   the   conditions     were

                                    - 18 -
 Case: 1:18-cv-06859 Document #: 126 Filed: 01/13/21 Page 19 of 22 PageID #:3552



universally inapplicable, the conditions still impact the overall

award calculation for Chicago.

       The Attorney General acknowledges that Chicago’s Byrne JAG

award is impacted if any locality, within Illinois or in another

state, declines or is denied funds because the DOJ can use those

“declined      funds       to   augment    the    total   amount     of     JAG    funding

available nationwide in a future fiscal year.” (Gov. Br. at 6.)

This    means       that    imposing      the    unlawful       conditions    on    other

localities could result in a larger award for Chicago in future

grant years. Whether the unlawful conditions could result in an

increase or decrease to Chicago’s award, the Seventh Circuit made

clear that any impact is unacceptable. See City of Chi., 961 F.3d

at 922. Therefore, as the Court previously concluded, the only way

to provide complete relief to Chicago is by enjoining the unlawful

conditions program-wide.

       The Attorney General’s proposed alternative injunction is an

unacceptable alternative because it is both underinclusive and

overinclusive. The Attorney General proposes the Court “(1) limit

the injunction to Chicago and, at most, Illinois and other units

of     local    government        within        Chicago’s       disparate     group    of

jurisdictions, and (2) if necessary, limit OJP’s discretion to

reallocate toward a future year of Byrne JAG funding any funds

declined       by    a     locality    because     of     the    immigration-related

conditions.” (Gov. Br. at 8.) As to the first part of the proposal,

                                          - 19 -
 Case: 1:18-cv-06859 Document #: 126 Filed: 01/13/21 Page 20 of 22 PageID #:3553



limiting the injunction to Chicago alone fails to account for the

inarguable    effect    that   decisions      of   other   localities     within

Chicago’s disparate group and Illinois have on Chicago’s Byrne JAG

award. Nor can the Court cannot feasibly limit the injunction to

Illinois because, as explained by Trautman and acknowledged by the

Attorney General, decisions made by localities outside of Illinois

can impact Chicago’s Byrne JAG award. These proposed limitations

are underinclusive and would not provide Chicago with complete

relief.

     In the second part of his proposal, the Attorney General

attempts to account for the acknowledged impact of the unlawful

conditions. The Attorney General asks the Court to replace the

existing     nationwide    injunction      with    one     that     enjoins   the

augmentation of the overall pool of Byrne JAG funds available in

future grant years with funds declined by localities. This proposal

is overinclusive. The effect of the proposal reaches beyond the

Byrne JAG program into the decision-making processes of this

administration      and     future     administrations.        It     does    not

specifically target the unlawful conditions nor is it more narrowly

tailored than the existing nationwide injunction. Further, this

overly broad proposed injunction is only necessary if the unlawful

conditions are still imposed on jurisdictions other than Chicago.

Enjoining the conditions program-wide eliminates the need for this

alternative.

                                     - 20 -
 Case: 1:18-cv-06859 Document #: 126 Filed: 01/13/21 Page 21 of 22 PageID #:3554



        The Court does not, and did not previously, issue a nationwide

injunction lightly. It is aware, as was the Seventh Circuit, of

the Second Circuit’s decision in New York v. Department of Justice,

951 F.3d 84, 90–91 (2d Cir. 2020). See City of Chi., 961 F.3d at

887. Nevertheless, a nationwide injunction is necessary and proper

to protect Chicago. See City of Chi., 961 F.3d at 929 (“Courts

have an obligation to award proper relief.); id. (finding “program-

wide application is necessary to provide complete relief to Chicago

itself”); see also City of Chi., 405 F. Supp. 3d at 767–71

(explaining the need for a permanent nationwide injunction); City

of Chi., 321 F. Supp. 3d at 876–82 (same). Because the Court

refuses to adopt the Attorney General’s proposal based on equitable

principles, it need not reach Chicago’s APA argument.

     The    Seventh   Circuit    instructed     the    Court   to    modify   the

injunction so that it reflects “the narrowest relief that will

redress     the   injury.”    City    of   Chi.,      961   F.3d     at   929–30.

Specifically, “[a]ny impact on other grantees in that context is

incidental, rather than direct, and the injunction does not provide

those     grantees    with    independently-enforceable            rights.”   Id.

Therefore, the parties are instructed to propose modifications to

the injunction that clarify this focus and the intent to provide

Chicago “with complete relief, while keeping the injunction as

narrow as possible.” Id. As directed, such modifications should

require the Attorney General to calculate Chicago’s Byrne JAG grant

                                     - 21 -
 Case: 1:18-cv-06859 Document #: 126 Filed: 01/13/21 Page 22 of 22 PageID #:3555



as if the challenged conditions were universally inapplicable to

all grantees.

                               II.    CONCLUSION

      For   the   reasons    stated    herein,    the   Court    withdraws     its

declaration that 8 U.S.C. §§ 1373 and 1644 are unconstitutional

and   declines    the   Attorney      General’s    proposal     to    modify   the

nationwide    scope     of   the     injunction    against      the   compliance

conditions. Considering this opinion and the Seventh Circuit’s

April 29, 2020 opinion, as amended on June 4, 2020, the parties

shall submit either an agreed amended final judgment and order or

competing final judgment and orders for the Court to consider on

or before February 2, 2021.


IT IS SO ORDERED.




                                           Harry D. Leinenweber, Judge
                                           United States District Court

Dated: 1/13/2021




                                      - 22 -
